      Case 8:18-cv-00220-DKC Document 68 Filed 06/24/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                         :
DAVID WATSON
                                         :

     v.                                  :    Civil Action No. DKC 18-0220

                                         :
OFFICER TIPPETT, et al.
                                         :

                      MEMORANDUM OPINION AND ORDER

     Plaintiff,      proceeding    pro       se,   initiated   this   action   on

January 22, 2018, alleging that Defendants exerted excessive force

when arresting him (ECF No. 1).          His motion to appoint counsel was

granted and pro bono counsel was appointed. (ECF Nos. 5, 8, 11,

and 14).     Plaintiff, through appointed counsel, filed an amended

complaint on June 20, 2018 (ECF No. 16) and a second amended

complaint on August 9, 2018 (ECF No. 32).                  The court stayed the

case on January 18, 2019, after learning that the state court found

Plaintiff to be incompetent to stand trial with respect to the

criminal charges pending against him.                  (ECF No. 49).       After

conferring    with   counsel,     all    agreed     that    another   competency

evaluation would aid in determining if Plaintiff could proceed in

this action with counsel but without a guardian ad litem.                       A

competency evaluation was then completed by Dr. Ronald Means who

found Plaintiff competent to proceed in this action without a

guardian ad litem (ECF No. 60):
      Case 8:18-cv-00220-DKC Document 68 Filed 06/24/21 Page 2 of 5



     Forensic Formulation:
     Mr. Watson has Schizophrenia that has affected his
     ability to stand trial in the past. He is now
     successfully medicated, and although he has some
     residual symptoms of the illness, these symptoms are not
     so impactful that they result in severely confused
     thoughts or communication. Mr. Watson was ignorant about
     some aspects of civil proceedings, but with education,
     he was able to effectively learn the information. He
     expressed knowledge of the complaint, the roles of
     various courtroom participants and potential penalties.
     He understood the adversarial nature of the proceedings.
     He demonstrated the capacity to understand the nature
     and object of the proceedings. Mr. Watson also
     demonstrated that he [ ]is capable to assist counsel.
     Again, despite having some residual symptoms of
     Schizophrenia, Mr. Watson was cooperative and well-
     behaved throughout the course of the evaluative session.
     He maintained his focus, and when he began talking about
     delusional ideas, he was easily redirected. He expressed
     himself well and could do so if testimony was necessary.
     Mr. Watson is able to assist counsel. Therefore, to a
     reasonable degree of medical certainty, Mr. Watson is
     competent to proceed with trial.
     Opinion: Competent to Proceed

     Appointed counsel did not suggest otherwise, and supported

proceeding with the litigation.     Settlement discussions ensued and

counsel submitted a joint stipulation of dismissal, requesting the

court to dismiss this case with prejudice pursuant to Fed.R.Civ.P.

41(a)(1)(A)(ii) on January 16, 2020 (ECF No. 62).        The stipulation

was approved by the court the same date (ECF No. 63).

     More than a year later, Plaintiff, proceeding pro se, filed

motions on March 17, 2021, to reopen the case to “reconsider the

merits” (ECF No. 65) and to appoint counsel (ECF No. 66).             He

asserts that although Dr. Ronald Means found him competent on May

23, 2019, Dr. Robert Thompson and Dr. Danielle Robinson found him

                                   2
         Case 8:18-cv-00220-DKC Document 68 Filed 06/24/21 Page 3 of 5



incompetent based on a developmental disability “within weeks of

plaintiff ‘blindly’ signing the settlement agreement” in this

case.

        Plaintiff’s motion to reopen must be assessed through the

standards in Federal Rule of Civil Procedure 60(b).                  That rule

provides that, “[o]n motion and just terms, the court may relieve

a party . . . from a final judgment, order, or proceeding” for any

of six enumerated reasons.          Fed.R.Civ.P. 60(b).         Such a motion,

however, “must be made within a reasonable time,” Fed.R.Civ.P.

60(c), and Plaintiff did not file his motion to reopen until over

a year after the court dismissed the case with prejudice.                     The

record reflects that he was aware of the basis of his motion

“within    weeks”     of   the   date   of   settlement   and   he   offers    no

explanation     for   the   extended     delay   in   filing.     Under   these

circumstances, it cannot be said that Plaintiff’s motion was filed

within a reasonable time.

        Moreover, the circumstances presented do not justify granting

relief from a final judgment.            Being found to be incompetent to

stand trial in the criminal context does not necessarily mean that

one is incompetent to make other decisions:

             See Rogers v. Comm'r of the Dep't of Mental Health,
        390 Mass. 489, 458 N.E.2d 308, 313 (1983) (“A person may
        be competent to make some decisions but not others.”);
        Freedman, Competence, Marginal and Otherwise: Concepts
        and Ethics, 4 Intern.J. of L. & Psychiatry 53, 56 (1981)
        (“The test of competency varies from one context to
        another. In general to be considered competent an

                                         3
         Case 8:18-cv-00220-DKC Document 68 Filed 06/24/21 Page 4 of 5



        individual must be able to comprehend the nature of the
        particular conduct in question and to understand its
        quality and its consequences.”) (quoting Roth, Meisel &
        Lidz, Tests of Competency to Consent to Treatment, 134
        Am.J. Psychiatry 279 (1977)) (emphasis added); Hardisty,
        Mental Illness: A Legal Fiction, 48 Wash.L.Rev. 735
        (1973) (a person may be considered competent for some
        legal purposes and not for others); Friedman, Legal
        Regulation of Behavior Modification, 17 Ariz.L.Rev. 39,
        76   (1975)   (capacity,   like  voluntariness,   is   a
        requirement of variable demands).

United States v. Charters, 829 F.2d 479, 495 n.23 (4th Cir. 1987),

on reh’g, 863 F.2d 302 (4th Cir. 1988).

          It is not even always necessary to appoint a guardian ad

litem for a person who is incompetent, if other measures suffice.

Nicholson v. Zimmerman, 2020 WL 5518701 *4 (M.D.N.C. September 14,

2020).       Here,    the   court      and   counsel    were    aware   of   the

determinations in the criminal case.            Court appointed counsel did

not share any concerns about Plaintiff’s ability to handle his own

affairs generally, or to participate in this civil case, and the

forensic evaluation confirmed that perspective at the relevant

time.      Thus,   the   fact   that    there   may    have    been   subsequent

evaluations     for   the   criminal    case    is   neither    surprising   nor

troubling.

        Plaintiff’s current request for representation has been read,

considered, and will be denied.          A federal district court’s power

to appoint counsel under 28 U.S.C. § 1915(e)(1) is a discretionary

one and may be considered where an indigent claimant presents

exceptional circumstances.          See Cook v. Bounds, 518 F.2d 779, 780

                                         4
        Case 8:18-cv-00220-DKC Document 68 Filed 06/24/21 Page 5 of 5



(4th Cir. 1975); see also Branch v. Cole, 686 F.2d 264, 266 (5th

Cir.   1982).     The     issue   raised   by   Plaintiff       is   not    unduly

complicated and Plaintiff appears able to articulate his requests

without notable difficulty.         Thus, having found no exceptional

circumstances warranting the appointment of counsel, the motion

will be denied.

       Accordingly, it is this 24th day of June, 2021, by the United

States District Court for the District of Maryland, ORDERED that:

       1.   Plaintiff’s motion to reopen (ECF No. 65) BE, and the

same hereby IS, DENIED;

       2.   Plaintiff’s motion for the appointment of counsel (ECF

No. 66) BE, and the same hereby IS, DENIED; and

       3.   The   clerk   is   directed    to   transmit    a    copy      of   this

Memorandum Opinion and Order directly to Plaintiff, to Plaintiff’s

pro bono counsel, and to Defendants’ counsel.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      5
